Citation Nr: 0824668	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.  He died in July 2005.  The appellant seeks 
surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for the 
cause of the veteran's death.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The appellant contends that she is entitled to accrued 
benefits.  At the time of the veteran's death there was an 
unresolved appeal pending for service connection for 
nasopharyngeal cancer as secondary to Agent Orange exposure.  
Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  While an accrued 
benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim.  Thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or 
dependent parent.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2007).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In a rating decision issued in November 2005, the RO noted 
that additional medical evidence had been received and that 
the unresolved appeal pending for service connection for 
nasopharyngeal cancer as secondary to Agent Orange exposure 
was being referred to the Appeals Team for consideration.  At 
that time, there was no evidence of entitlement to an accrued 
amount.  

In a notice letter dated in November 2005, the RO notified 
the appellant that accrued benefits had been denied because 
the veteran was not entitled to any additional benefits.  

In May 2006, the appellant submitted a notice of disagreement 
to the November 2005 rating that denied service connected 
death benefits and to an April 2006 rating decision that 
denied service connection to her husband for nasopharyngeal 
cancer due to herbicide exposure.  In a rating decision in 
December 2006, the RO stated that the April 2006 rating 
decision was in error addressing the issue of service 
connection for her husband's nasopharyngeal cancer and that 
the issue should have been addressed as entitlement to 
accrued benefits payable under 38 U.S.C.A. § 5121.  The RO 
determined that since there were no due or unpaid benefits 
existed at the time of the veteran's death there are no 
accrued benefits payable under 38 U.S.C.A. § 5121.  She was 
notified of that decision by letter in December 2006. 

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 2006, the appellant continued her 
contentions that service connection for nasopharyngeal cancer 
as secondary to herbicide exposure was warranted.  She noted 
that her husband's claim was on appeal at the time of his 
death.  After his death, she filed a claim in August 2005 as 
the surviving spouse to keep the claim going.  In light of 
her previous notice of disagreement to an April 2006 rating 
decision on the issue of entitlement to service connection 
for nasopharyngeal cancer although not addressed by the RO 
for accrued benefits, which the RO later stated was in error, 
her continued statements in essence are in disagreement with 
the December 2006 rating decision and a statement of the case 
should be issued.   

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Accordingly, because a timely NOD regarding the issue of 
entitlement to accrued benefits has been submitted, a remand 
is required in order for the RO to provide the veteran a 
statement of the case.  When a notice of disagreement has 
been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 
38 U.S.C.A. § 7105(d)(1) (West 2002).

In addition, the Board finds that the claim for service 
connection for the cause of the veteran's death is 
inextricably intertwined because the resolution of the 
pending claim for service connection for nasopharyngeal 
cancer for accrued benefits purposed could have bearing on 
the outcome of the cause of death claim.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
regarding the issue of entitlement to 
accrued benefits based on the veteran's 
claim pending at the time of his death for 
service connection for nasopharyngeal 
cancer as secondary to Agent Orange 
exposure.  Inform the appellant of her 
appeal rights and allow the appropriate 
time for response.

2.  Take appropriate action to any 
response to the statement of the case.  If 
necessary, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  Then, return the claim 
for service connection for cause of the 
veteran's death to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





